Citation Nr: 1546654	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-03 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by back and stomach spasms.

2.  Entitlement to service connection for a disorder manifested by leg and hand cramps.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for peripheral neuropathy, including as secondary to Agent Orange exposure.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from February 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas.

The Board acknowledges that the VA Form 9 (Appeal to the Board of Veterans' Appeals) and VA Form 8 (Certification of Appeal) include the issue of entitlement to nonservice-connected pension.  However, the Veteran's VBMS claims file includes a February 2015 deferred rating decision indicating that the Veteran's claim for nonservice-connected pension is being granted.  Although the rating decision and letter notifying the Veteran that his claim has been granted has not been associated with the VBMS claims file, the Board no longer has jurisdiction over this claim.  The Board requests that, upon issuance, the RO include the rating decision reflecting the grant of nonservice-connected pension in the VBMS claims file to avoid any confusion.

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Back and stomach spasms were not manifest during service and are not attributable to service.

2.  Leg and hand cramps were not manifest during service and are not attributable to service.

3.  A skin disorder was not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A disorder manifested by back and stomach spasms was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A disorder manifested by leg and hand cramps was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter dated in August 2009 to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits.  Nevertheless, the letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and the Veteran's own statements in support of his claims.

No examinations or nexus opinions are required regarding the claims for service connection of disorder manifested by stomach and back spasms, a disorder manifested by leg and hand cramps, and a skin disorder, as the weight of the evidence demonstrates no related injury, disease, or event during service, and no current diagnosed disorder.  Therefore, no examination or nexus opinion is required, and any opinion would be speculative.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he currently has a disorder manifested by back and stomach spasms, a disorder manifested by leg and hand cramps, or a skin disorder (claimed as red blotches on the arms), due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  

The Board finds that the weight of the evidence is against the existence of a skin disorder (claimed as red blotches of the arms), a disorder manifested by leg and hand cramps, and a disorder manifested by back and stomach spasms.

By his own admission, the Veteran has not been treated for or diagnosed with any disorders related to the claims.  A statement by the Veteran, on an August 2009 VA Form 21-4142, indicates that he did not seek treatment for these claimed disorders during service and has not sought treatment since his service; he stated that he feared getting a bad diagnosis.  

Nonetheless, the Board points out that there are also no related complaints or symptomatology in service.  The Board acknowledges that the Veteran was treated for soreness related to a resolved ganglion cyst on the right wrist.  However, there were no further complaints or treatment.  The Veteran's separation examination report indicates that the Veteran's musculoskeletal system, spine, extremities, abdomen, and skin were normal at discharge.  Moreover, an August 1976 Reserve examination and report of medical history reflect that the Veteran denied experiencing leg cramps, stomach or intestinal problems, recurrent back pain, skin disease, bone or joint deformity, and arthritis; the contemporaneous physical examination was normal.

In this regard, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any back and stomach spasms, leg and hand cramps, or a skin disorder (claimed as red blotches on the arms), in the years since service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   In fact, the Veteran has made no assertions of a back, stomach, leg, hand, or skin symptomatology related to his service except as it relates to his claims for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

To the extent that the Veteran reported a history of back and stomach spasms, leg and hand cramps, or a skin disorder (claimed as red blotches on the arms) during service, the Board notes that he is competent to report symptoms and whether he has received diagnoses, including when he was first treated or diagnosed.  No complaints or diagnoses related to his back and stomach spasms, leg and hand cramps, or skin (claimed as red blotches on the arms) were reported, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   

To the extent that there are lay statements asserting that the Veteran has a disorder manifested by back and stomach spasms, a disorder manifested by leg and hand cramps, or a skin disorder (claimed as red blotches on the arms), related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the absence of medical evidence of record showing any back, stomach, leg, hand, or skin pathology, disease, or residuals of injury.  Moreover, nothing suggests a relationship between his service and the claimed disorders.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Board again points out that the Veteran denied making any related complaints in service or that he has sought treatment in the years since service. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).   The Board again notes that service connection requires the establishment of a current disability and evidence of a disease or injury in service.  Here, we are faced with nothing more than post service complaints.  He has not presented credible evidence of in-service disease or injury and he has not presented competent evidence of post-service pathology (diagnosis) to account for the lay complaints.

The Board finds that the preponderance of the evidence is against the claims for a disorder manifested by back and stomach spasms, a disorder manifested by leg and hand cramps, or a skin disorder (claimed as red blotches on the arms).  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Service connection for a disorder manifested by back and stomach spasms is denied.

Service connection for a disorder manifested by leg and hand cramps is denied.

Service connection for a skin disorder (claimed as red blotches on the arms) is denied.


REMAND

The Veteran asserts that he has been diagnosed with peripheral neuropathy related to Agent Orange exposure during service.  According to the Veteran, he was diagnosed by a physician after an examination performed as part of an Agent Orange registry evaluation at a VA outpatient center in San Antonio, TX.  However, the RO has not made any effort to obtain this VA record; the RO also did not make any effort to determine if there are any other VA treatment records.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available treatment records for the disability on appeal should be associated with the Veteran's claims file.

Additionally, the Board notes that the Veteran asserts that the Veteran was exposed to Agent Orange during his service on the USS Acme and USS Fox.  The Veteran reports that he served on a ship in the waters off the coast of Vietnam, and alleges service within the land borders of Vietnam, as well as in the "brown waters" of Vietnam.  According to the Veteran, the USS Acme was moored from December 22 to December 28, 1969 at Nha Be, Vietnam; the Veteran also claims exposure while in country as a minesweeper and while on land to pick up orders at Kung Tao, Vietnam.  The Veteran also asserts brown water service at Kham Rham Bay and on an unnamed river in Vietnam.  However, the available evidence does not confirm whether the Veteran's service falls within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  The presumptive period for Agent Orange exposure includes service in Vietnam from January 9, 1962 through May 7, 1975.  See 38 C.F.R. § 3.307(a)(6).  See also Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  

However, the RO made no attempt to obtain the Veteran's personnel records or otherwise attempt to confirm whether the Veteran had service in Vietnam.  The RO also failed to attempt to obtain any other official records, such as unit histories, from the Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), or the National Archives and Records Administration (NARA).  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's VA treatment records and Agent Orange registry evaluation reports from any VA facility identified by the Veteran or in the record.
 
2.  Send a summary of the Veteran's alleged presence in Vietnam, to include dates, ships, and a copy of his DD Form 214 to the JSRRC. The JSRRC should be requested to provide any additional information that might corroborate his service in Vietnam, including any "brown" or "blue" water service.
 
3.  Request all available service personnel or other official records from NARA, the NPRC, and the Defense Personnel Records Imaging System.  If additional service records or unit histories can be found, or if they have been destroyed, ask for specific written confirmation of that fact.

4.  If the Veteran is found to have service in Vietnam, the Veteran should be afforded a VA examination to determine the presence of peripheral neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran has peripheral neuropathy.  A complete rationale should accompany each opinion provided.  

5.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


